Citation Nr: 1213383	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-28 079	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for angioedema.

5.  Entitlement to service connection for chronic cluster headaches. 

6.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and an April 2010 rating decision by the VARO in Anchorage, Alaska.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference Board hearing at the RO in March 2012.  The Veteran did not appear at the scheduled hearing, and was declared a "no-show."  Subsequent to the date of that hearing there was associated with the claims file a letter from the Veteran received at the RO in February 2012.  In the letter, the Veteran requested that the hearing be postponed as the VA was still testing him and he would like the hearing to occur after the testing is done.  

In conjunction with this remand and in accordance with 38 C.F.R. § 20.704(d) (2011), a motion has been granted that good cause has been shown for the Veteran's failure to appear at the March 2012 hearing.  Consequently, the appeal should be remanded to afford the Veteran a videoconference hearing as he has requested.

Additionally, the Board notes that the postponement was requested to allow the Veteran more time to be tested at the VA medical center.  Therefore, the RO should attempt to obtain and associate with the claims file any VA treatment records from March 2011 to the present not currently associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain and associate with the claims file any VA treatment records from March 2011 to the present.  All attempts to obtain these records should be documented in the claims file.

2.  Schedule the Veteran for a videoconference hearing before the Board at the RO.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report for the hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


